Mitchell, J.
The established doctrine is that a tenant for life in possession, in the purchase of an incumbrance upon, or an adverse title to, the estate, will be regarded as haying made the purchase for the joint benefit of himself"and the reversioner or remainder-man. The law will not permit him to hold it for his own exclusive benefit if the reversioner or remainder-man will contribute his share of the sum paid. If the life-tenant in such case pays more than his proportionate share, he simply becomes a creditor of the estate for that amount. 1 Washb. Real Prop. 96; Daviess v. Myers, 13 B. Mon. 511. It is also the settled doctrine that, if a life-tenant of a renewable leasehold estate renews the lease, the law will not permit him to do so for his own exclusive use, but will make him a trustee for the reversioner or remainder-man. And this is so, even although he was not required to renew. Bisset, Est. 248. The renewed lease, in such a case, is subject to the same equities as the original. Thus far we agree with the appellant. But this is not the whole law applicable to the facts of this case. Salter, the life-tenant, was under mo obligation to pay off or buy up these outstanding claims against the estate. The will under which he held the life-estate imposed no ■such duty upon him. Neither did the law. 1 Washb. Beal Prop. 96.
Whether, in this case, the life-tenant should contribute towards the amount paid to remove these incumbrances is not here important. Undoubtedly the general rule in regard to the apportionment of the contribution towards paying off incumbrances between the life-tenant and the remainder-man is that the life-tenant shall contribute in proportion to the benefit he derives from the liquidation of the debt. Story, Eq. Jur. § 487; 1 Washb. Real Prop. 96, 97.
In view of the fact that this life-estate was given to Salter “in lieu of all estate, right, title, or interest” he might otherwise have in the estate of his wife, the testatrix, there may be some question whether he would be bound to contribute anything- towards taking up these outstanding claims against the estate. See Brooks v. Harwood, 8 *106Pick. 497. But, as the point is not really before us, we neither decide nor consider it. It is, however, certain, in any event, that Salter became a creditor of the estate for the amount he paid out, less his-proportionate share, if any. To that extent he would be subrogated to the rights of the parties from whom he bought, and would be entitled to hold the property until the other parties interested paid their share. He, and those claiming under him, would occupy a position analogous to a mortgagee in possession after condition broken, who cannot be ejected until all sums due on the mortgage have been, paid.
Order affirmed.